DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 5/23/2022 in which claims 1, 5, 9 and 17 have been amended. Currently claims 1-19 are pending for examination in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispensing mechanism” in claims, 1, 5 and 9 interpreted as 50 and equivalents thereof, “at least one alignment feature” in claims 3, 6 and 11 interpreted as “This alignment feature may comprise a circular step around the tip, a plurality of tabs protruding from the tip, and the like” [0013], “a seating mechanism” in claims 1, 5 and 9 interpreted as such as a taper that matches with the taper of opening 20, protruding tabs or wings, detents, and the like [0032].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 9-12, 14, 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Power et al. (US 2003/0150445 A1) in view of Addington et al. (US 2007/0163572 A1) in view of Faughey et al. (US 6,164,498 A).
Regarding claim 1, Power discloses:
A method for supplying a metered amount of a liquid medicament to an 2 aerosolizing device [0002] [0050], the method comprising:
3providing an aerosolization device (figures 1-2) comprising a housing (housing of figures 1-2), having an upward-facing surface (see below), a bottom surface opposite the upward-facing surface, a lateral surface extending between the upward facing surface and the bottom surface, a mouthpiece disposed on the lateral surface (mouthpiece may be connected to 62 as per [0140]), a 4vibratable member (40) within the housing and disposed to eject liquid droplets through the5 mouthpiece [0107], a reservoir (2) to hold the liquid medicament until aerosolized by the vibratable6 member [0105], and an opening (11) in the upward-facing surface of the housing (see figure 2), the opening being in fluid communication with the chamber (see figure 2);

    PNG
    media_image1.png
    710
    792
    media_image1.png
    Greyscale

7providing a dispenser (20) comprising an elongate dispenser body having a proximal 8end (top end of 20) and a tip (21) at a distal end;
11inserting the tip into the opening in the housing (as shown in figure 5) to dispense a metered quantity of the liquid medicament [0125], wherein the dispensing mechanism comprises a seating mechanism that maintains a distal end of the tip a certain distance from the vibratable member (see figure 5 wherein two tabs extend from central portion 21 such that the dispenser cannot move beyond a certain position).
Powers does not explicitly the bottom surface of the housing being substantially flat. 
However, Addington teaches a delivery device (abstract) and thus is analogous art wherein the housing includes a bottom surface of the housing being substantially flat (see figures 2-3). Further, Addington teaches an upward facing surface (top of figure 2), a bottom surface (bottom of figure 2), a lateral surface between the upward facing surface and the bottom surface (surface from which mouthpiece extends). Thus if it is deemed that Powers does not sufficiently disclose the mouthpiece disposed on the lateral surface, Addington also teaches the mouthpiece disposed on the lateral surface (see the projection from the lateral surface of Addington, the projection being the mouthpiece; figures 2-3). In summary Addington teaches modifying the external portion of the housing to be cube-shaped.
Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Powers wherein the bottom surface of the housing is substantially flat, and also to have the mouthpiece disposed on the lateral surface as taught by Addington as this particular shape would allow a user to place the housing on a flat surface and not worry about the device rolling.
While Powers does not explicitly disclose the tip is kept a distance of between about 5 mm to about 20 mm from the vibratable member, it would have been obvious to one having ordinary skill in the art to cause the device of Power to have the seating mechanism maintain the distal end of the tip a distance of between about 5 mm to about 20 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Powers would not operate differently with the claimed distance. Since the distal end of the tip is intended to be inserted into the delivery port to deliver liquid medicament into reservoir 2 (figure 1) [0125] the device would function appropriately having the claimed distance from the vibratable member. Further, applicant places no criticality on the range claimed, indicating that “typically” the distance is between about 5 mm to about 20 mm.
Powers does not explicitly disclose:12 wherein the9 dispenser comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed
compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed.1  
However, Faughey teaches a dispenser (shown in figure 1) with one central outlet (figure 5) wherein the9 dispenser further comprises a dispensing mechanism (pump within 40; col. 1, lines 4-7) that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed (col. 3, lines 26-33)
compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed (see figure 5) (col. 3, lines 26-33).1
Therefore, it would have been obvious to modify Patton’s dispensing mechanism wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed; compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed as taught by Faughney, for the purpose of dispensing liquid medicament in a predetermined quantity that is adjustable (col. 2, lines 56-61) that doesn’t require the user to guess when that quantity is delivered. 

Regarding claim 2, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Faughney further discloses wherein compressing the dispenser body 2comprises forcing the elongate body toward the tip multiple times to dispense multiple metered quantities of the3 liquid medicament into the chamber, and wherein each compression dispenses a single metered quantity (see figure 5) (col. 3, lines 26-33).

Regarding claim 3, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Powers further discloses wherein the seating mechanism includes at least one alignment2 feature (interpreted under 112f to be a circular step around the tip, a plurality of tabs protruding from the tip, and the like; see figure 5 wherein two tabs extend from central portion 21), and wherein the alignment feature assists to keep the dispenser generally perpendicular3 to the housing while dispensing the liquid medicament (the tabs as shown in figure 5 are perpendicular to 21 and thus would align 20 generally perpendicular).1  The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the tabs of Powers assist to keep the dispenser generally perpendicular to the housing while dispensing the liquid medicament as this is reasonably taught based off the drawings (figure 5 of Powers). 

Regarding claim 4, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Powers further discloses actuating the vibratable2 member (40) to eject the dispensed liquid medicament as an atomized spray [0107]-[0108].1  

Regarding claim 5, Power discloses:
An aerosolization system (figure 28) comprising an aerosolization device (figures 1-2) comprising a housing (housing of figures 1-2), having an upward-facing surface (see below), a bottom surface opposite the upward-facing surface, a lateral surface extending between the upward facing surface and the bottom surface, a mouthpiece disposed on the lateral surface (mouthpiece may be connected to 62 as per [0140]), a 4vibratable member (40) within the housing and disposed to be in fluid communication with the5 mouthpiece [0107], a fluid reservoir (2) that is positioned above and in fluid communication with the vibratable6 member [0105], and an opening (11) in the upward-facing surface of the housing (see figures 1-2), the opening being in fluid communication with the chamber (see figure 2);

    PNG
    media_image1.png
    710
    792
    media_image1.png
    Greyscale

7a dispenser (20) comprising an elongate dispenser body having a proximal 8end (top end of 20) and a tip (21) at a distal end, wherein the dispenser is separate from the housing (see figure 5);
wherein the opening (11) defines an interface that engages with the tip (figure 5) such that when12 the tip is inserted into the opening, the interface stabilizes the dispenser in an upright orientation13 outside of the housing ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and Powers teaches all the claimed structural limitations);
wherein the dispensing mechanism comprises a seating mechanism that maintains a distal end of the tip a certain distance from the vibratable member (see figure 5 wherein two tabs extend from central portion 21 such that the dispenser cannot move beyond a certain position).
Powers does not explicitly the bottom surface of the housing being substantially flat. 
However, Addington teaches a delivery device (abstract) and thus is analogous art wherein the housing includes a bottom surface of the housing being substantially flat (see figures 2-3). Further, Addington teaches an upward facing surface (top of figure 2), a bottom surface (bottom of figure 2), a lateral surface between the upward facing surface and the bottom surface (surface from which mouthpiece extends). Thus if it is deemed that Powers does not sufficiently disclose the mouthpiece disposed on the lateral surface, Addington also teaches the mouthpiece disposed on the lateral surface (see the projection from the lateral surface of Addington, the projection being the mouthpiece; figures 2-3). In summary Addington teaches modifying the external portion of the housing to be cube-shaped.
Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Powers wherein the bottom surface of the housing is substantially flat, and also to have the mouthpiece disposed on the lateral surface as taught by Addington as this particular shape would allow a user to place the housing on a flat surface and not worry about the device rolling.
While Powers does not explicitly state that the interface at opening 11 stabilizes the dispenser in an upright orientation13 outside of the housing, the examiner notes that the interface at 11 appears to match the shape/size of the tip 21 such that it would stabilize the dispenser in an upright orientation outside of the housing (see figure 5). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Powers wherein the interface stabilizes the dispenser in an upright orientation outside the housing since it is reasonably taught based off the drawings and further to provide an optimal angle of dispensing from the dispenser into the reservoir to avoid spillage. 
While Powers does not explicitly disclose the tip is kept a distance of between about 5 mm to about 20 mm from the vibratable member, it would have been obvious to one having ordinary skill in the art to cause the device of Power to have the seating mechanism maintain the distal end of the tip a distance of between about 5 mm to about 20 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Powers would not operate differently with the claimed distance. Since the distal end of the tip is intended to be inserted into the delivery port to deliver liquid medicament into reservoir 2 (figure 1) [0125] the device would function appropriately having the claimed distance from the vibratable member. Further, applicant places no criticality on the range claimed, indicating that “typically” the distance is between about 5 mm to about 20 mm.
Powers does not explicitly disclose:12 wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed.
However, Faughey teaches a dispenser (shown in figure 1) with one central outlet (figure 5) wherein the9 dispenser further comprises a dispensing mechanism (pump within 40; col. 1, lines 4-7) that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed (col. 3, lines 26-33) (figure 5).
Therefore, it would have been obvious to modify Patton’s dispensing mechanism wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed as taught by Faughney, for the purpose of dispensing liquid medicament in a predetermined quantity that is adjustable (col. 2, lines 56-61) that doesn’t require the user to guess when that quantity is delivered.

Regarding claim 6, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above. Powers further discloses wherein the seating mechansim includes at least one alignment2 feature (interpreted under 112f to be a circular step around the tip, a plurality of tabs protruding from the tip, and the like; see figure 5 wherein two tabs extend from central portion 21), and wherein the alignment feature assists to keep the dispenser generally perpendicular3 to a top surface of the housing while dispensing the liquid medicament (the tabs as shown in figure 5 are perpendicular to 21 and thus would align 20 generally perpendicular).1  The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the tabs of Powers assist to keep the dispenser generally perpendicular to the housing while dispensing the liquid medicament as this is reasonably taught based off the drawings (figure 5 of Powers). 

Regarding claim 9, Power discloses:
A method for supplying a metered amount of a liquid medicament to an 2 aerosolizing device [0002] [0050], the method comprising:
3providing an aerosolization device (figures 1-2) comprising a housing (housing of figures 1-2), having an upward-facing surface (see below), a bottom surface opposite the upward-facing surface, a lateral surface extending between the upward facing surface and the bottom surface, a mouthpiece disposed on the lateral surface (mouthpiece may be connected to 62 as per [0140]), a 4 vibratable member (40) within the housing and disposed to eject liquid droplets through the5 mouthpiece [0107], a reservoir (2) to hold the liquid medicament until aerosolized by the vibratable6 member [0105], and an opening (11) in the upward-facing surface of the housing (see figure 2), and wherein the opening (11) is in fluid communication with the chamber (see figure 2);

    PNG
    media_image1.png
    710
    792
    media_image1.png
    Greyscale

7providing a dispenser (20) comprising an elongate dispenser body having a proximal 8end (top end of 20) and a tip (21) at a distal end;
11inserting the tip into the opening in the housing (as shown in figure 5), such that the dispenser body is generally perpendicular to the upward-facing surface of the housing (figure 5) and is seated within the opening such that to dispense a metered quantity of the liquid medicament [0125], wherein the dispensing mechanism comprises a seating mechanism that maintains a distal end of the tip a certain distance from the vibratable member (see figure 5 wherein two tabs extend from central portion 21 such that the dispenser cannot move beyond a certain position).
Powers does not explicitly the bottom surface of the housing being substantially flat. 
However, Addington teaches a delivery device (abstract) and thus is analogous art wherein the housing includes a bottom surface of the housing being substantially flat (see figures 2-3). Further, Addington teaches an upward facing surface (top of figure 2), a bottom surface (bottom of figure 2), a lateral surface between the upward facing surface and the bottom surface (surface from which mouthpiece extends). Thus if it is deemed that Powers does not sufficiently disclose the mouthpiece disposed on the lateral surface, Addington also teaches the mouthpiece disposed on the lateral surface (see the projection from the lateral surface of Addington, the projection being the mouthpiece; figures 2-3). In summary Addington teaches modifying the external portion of the housing to be cube-shaped.
Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Powers wherein the bottom surface of the housing is substantially flat, and also to have the mouthpiece disposed on the lateral surface as taught by Addington as this particular shape would allow a user to place the housing on a flat surface and not worry about the device rolling.
While Powers does not explicitly disclose the tip is kept a distance of between about 5 mm to about 20 mm from the vibratable member, it would have been obvious to one having ordinary skill in the art to cause the device of Power to have the seating mechanism maintain the distal end of the tip a distance of between about 5 mm to about 20 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Powers would not operate differently with the claimed distance. Since the distal end of the tip is intended to be inserted into the delivery port to deliver liquid medicament into reservoir 2 (figure 1) [0125] the device would function appropriately having the claimed distance from the vibratable member. Further, applicant places no criticality on the range claimed, indicating that “typically” the distance is between about 5 mm to about 20 mm.
Powers does not explicitly disclose:12 wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed, a dispenser self-standing outside of a housing.
compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed.1  
While Powers does not explicitly state that the interface at opening 11 stabilizes the dispenser in an upright orientation13 outside of the housing, the examiner notes that the interface at 11 appears to match the shape/size of the tip 21 such that it would stabilize the dispenser in an upright orientation outside of the housing (see figure 5) and thus be self-standing outside of the housing. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Powers wherein the interface stabilizes the dispenser in an upright orientation outside the housing such that the dispenser is self-standing outside of the housing since it is reasonably taught based off the drawings and further to provide an optimal angle of dispensing from the dispenser into the reservoir to avoid spillage. 

Faughey teaches a dispenser (shown in figure 1) with one central outlet (figure 5) wherein the9 dispenser further comprises a dispensing mechanism (pump within 40; col. 1, lines 4-7) that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed (col. 3, lines 26-33)
compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed (see figure 5) (col. 3, lines 26-33).1
Therefore, it would have been obvious to modify Patton’s dispensing mechanism wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed, a dispenser self-standing outside of a housing; compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed as taught by Faughney, for the purpose of dispensing liquid medicament in a predetermined quantity that is adjustable (col. 2, lines 56-61) that doesn’t require the user to guess when that quantity is delivered. 

Regarding claim 10, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above. Faughney further discloses further comprising repeatedly forcing the elongate body toward the tip to dispense multiple metered quantities of the3 liquid medicament into the chamber (see figure 5) (col. 3, lines 26-33).

Regarding claim 11, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above. Powers further discloses wherein the seating mechanism includes at least one alignment2 feature (interpreted under 112f to be a circular step around the tip, a plurality of tabs protruding from the tip, and the like; see figure 5 wherein two tabs extend from central portion 21), and wherein the alignment feature assists to keep the dispenser generally perpendicular3 to the housing while dispensing the liquid medicament (the tabs as shown in figure 5 are perpendicular to 21 and thus would align 20 generally perpendicular).1  

Regarding claim 12, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above. Powers further discloses actuating the vibratable2 member (40) to eject the dispensed liquid medicament as an atomized spray [0107]-[0108].1  

Regarding claim 14, While Powers does not explicitly state that the interface at opening 11 stabilizes the dispenser in a vertical orientation13 outside of the housing, the examiner notes that the interface at 11 appears to match the shape/size of the tip 21 such that it would stabilize the dispenser in an upright orientation outside of the housing (see figure 5) and thus be self-standing outside of the housing. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Powers wherein the interface stabilizes the dispenser in an upright orientation outside the housing such that the dispenser is self-standing outside of the housing since it is reasonably taught based off the drawings and further to provide an optimal angle of dispensing from the dispenser into the reservoir to avoid spillage. 

Regarding claim 16, While Powers does not explicitly state that the interface at opening 11 stabilizes the dispenser in a vertical orientation13 outside of the housing, the examiner notes that the interface at 11 appears to match the shape/size of the tip 21 such that it would stabilize the dispenser in an upright orientation outside of the housing (see figure 5) and thus be self-standing outside of the housing. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Powers wherein the interface stabilizes the dispenser in an upright orientation outside the housing such that the dispenser is self-standing outside of the housing since it is reasonably taught based off the drawings and further to provide an optimal angle of dispensing from the dispenser into the reservoir to avoid spillage. 

Regarding claim 17, Power discloses:
A method for supplying a metered amount of a liquid medicament to an 2 aerosolizing device [0002] [0050], the method comprising:
3providing an aerosolization device (figures 1-2) comprising a housing (housing of figures 1-2), having an upward-facing surface (see below), a bottom surface opposite the upward-facing surface, a lateral surface extending between the upward facing surface and the bottom surface, a mouthpiece disposed on the lateral surface (mouthpiece may be connected to 62 as per [0140]), a 4vibratable member (40) within the housing and disposed to eject liquid droplets through the5 mouthpiece [0107], a reservoir (2) to hold the liquid medicament until aerosolized by the vibratable6 member [0105], and an opening (11) defined in the upward-facing surface of the housing (see figure 2), the opening being in fluid communication with the chamber (see figure 2);

    PNG
    media_image1.png
    710
    792
    media_image1.png
    Greyscale

7providing a dispenser (20) comprising an elongate dispenser body having a proximal 8end (top end of 20) and a tip (21) at a distal end through which a liquid medicament is dispensed [0125];
11inserting the tip into the opening in the housing (as shown in figure 5) to dispense a quantity of the liquid medicament [0125], wherein the dispensing mechanism comprises a seating mechanism that maintains a distal end of the tip a certain distance from the vibratable member (see figure 5 wherein two tabs extend from central portion 21 such that the dispenser cannot move beyond a certain position).
Powers does not explicitly the bottom surface of the housing being substantially flat. 
However, Addington teaches a delivery device (abstract) and thus is analogous art wherein the housing includes a bottom surface of the housing being substantially flat (see figures 2-3). Further, Addington teaches an upward facing surface (top of figure 2), a bottom surface (bottom of figure 2), a lateral surface between the upward facing surface and the bottom surface (surface from which mouthpiece extends). Thus if it is deemed that Powers does not sufficiently disclose the mouthpiece disposed on the lateral surface, Addington also teaches the mouthpiece disposed on the lateral surface (see the projection from the lateral surface of Addington, the projection being the mouthpiece; figures 2-3). In summary Addington teaches modifying the external portion of the housing to be cube-shaped.
Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Powers wherein the bottom surface of the housing is substantially flat, and also to have the mouthpiece disposed on the lateral surface as taught by Addington as this particular shape would allow a user to place the housing on a flat surface and not worry about the device rolling.

While Powers does not explicitly disclose the tip is kept a distance of between about 5 mm to about 20 mm from the vibratable member, it would have been obvious to one having ordinary skill in the art to cause the device of Power to have the seating mechanism maintain the distal end of the tip a distance of between about 5 mm to about 20 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Powers would not operate differently with the claimed distance. Since the distal end of the tip is intended to be inserted into the delivery port to deliver liquid medicament into reservoir 2 (figure 1) [0125] the device would function appropriately having the claimed distance from the vibratable member. Further, applicant places no criticality on the range claimed, indicating that “typically” the distance is between about 5 mm to about 20 mm.
Powers does not explicitly disclose:12 wherein the9 dispenser comprises a dispensing mechanism that operates to dispense a same metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed;
compressing the dispenser body, thereby operating the dispensing mechanism and13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed.1  
However, Faughey teaches a dispenser (shown in figure 1) with one central outlet (figure 5) wherein the9 dispenser further comprises a dispensing mechanism (pump within 40; col. 1, lines 4-7) that operates to dispense a same metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed (col. 3, lines 26-33)
compressing the dispenser body, thereby operating the dispensing mechanism and13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed (see figure 5) (col. 3, lines 26-33).1
Therefore, it would have been obvious to modify Patton’s dispensing mechanism wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed; compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed as taught by Faughney, for the purpose of dispensing liquid medicament in a predetermined quantity that is adjustable (col. 2, lines 56-61) that doesn’t require the user to guess when that quantity is delivered. 

Regarding claim 18, Powers as modified by Faughey discloses the claimed invention of claim 1 as set forth for claim 1 above. Faughey discloses the tip being tapered (see figures 4 and 5). Powers discloses an inner wall of the reservoir (2) being tapered (see figure 1). As modified a degree of taper of the tip matches a degree of taper of the inner wall. The BRI of the phrase “tapering that matches” in light of the specification is tapering that prevents the tip from coming into contact with the walls of the reservoir [0033]. The definition of matches is a “thing that corresponds to another” and has been interpreted as such. Thus it is the examiner’s position that the tapering of Powers inner wall “matches” the tapering of Faughey as the tapers prevent the direct contact of the tip with the wall of the reservoir. This is due to the large angle of the reservoir taper which would make it impossible for the tapered tip from contacting the wall. 

    PNG
    media_image2.png
    122
    873
    media_image2.png
    Greyscale

In the alternative, at the time of the invention it was known that the reservoir must be tapered to funnel liquid down to the vibratable plate in Powers. There are a finite number of identified, predictable potential tapered angles to address the need to funnel liquid down to the vibratable plate. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Thus, it is the examiner’s position that it would have been obvious to try an angle of the reservoir that matched (interpreted as being equal to) the angle of the tip since the courts have held "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Regarding claim 19, Powers as modified by Faughey discloses the claimed invention of claim 5 as set forth for claim 5 above. Faughey discloses the tip being tapered (see figures 4 and 5). Powers discloses an inner wall of the reservoir (2) being tapered (see figure 1). As modified a degree of taper of the tip matches a degree of taper of the inner wall. The BRI of the phrase “tapering that matches” in light of the specification is tapering that prevents the tip from coming into contact with the walls of the reservoir [0033]. The definition of matches is a “thing that corresponds to another” and has been interpreted as such. Thus it is the examiner’s position that the tapering of Powers inner wall “matches” the tapering of Faughey as the tapers prevent the direct contact of the tip with the wall of the reservoir. This is due to the large angle of the reservoir taper which would make it impossible for the tapered tip from contacting the wall. 

    PNG
    media_image2.png
    122
    873
    media_image2.png
    Greyscale

In the alternative, at the time of the invention it was known that the reservoir must be tapered to funnel liquid down to the vibratable plate in Powers. There are a finite number of identified, predictable potential tapered angles to address the need to funnel liquid down to the vibratable plate. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Thus it is the examiner’s position that it would have been obvious to try an angle of the reservoir that matched (interpreted as being equal to) the angle of the tip since the courts have held "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Power et al. (US 2003/0150445 A1) in view of Addington et al. (US 2007/0163572 A1) in view of Faughey et al. (US 6,164,498 A) in further view of Turner (US 2,463,922 A).
Regarding claims 7 and 8, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 6 above. Powers does not explicitly disclose wherein the alignment feature comprises a circular2 step around the tip; wherein the alignment feature comprises a 2plurality of tabs protruding from the tip.1  
	However, Turner teaches 	wherein the alignment feature comprises a circular2 step (52) around the tip; wherein the alignment feature comprises a 2 plurality of tabs (54) protruding from the tip (see figures 1-5).1  
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers to include the alignment feature comprises a circular2 step around the tip; wherein the alignment feature comprises a 2plurality of tabs protruding from the tip as taught by Turner for the benefit of ensuring proper engagement between the dispenser and the opening in order to dispense the liquid in the dispenser.

Claims 13, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Power et al. (US 2003/0150445 A1) in view of Addington et al. (US 2007/0163572 A1) in view of Faughey et al. (US 6,164,498 A) in further view of Rand et al. (US 6,748,946 B1).
	Regarding claim 13, Powers discloses removing a cover away from the opening in the house (12 and 13; see figure 5) but does not explicitly state sliding the cover away from the opening. 
	However, Rand teaches a cover (550) sliding away from an opening in an aerosolization device (in order to expose 590; figures 9a 9b).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Patton/Ritsche's method to include sliding a cover away from the opening in the aerosolization device for the purpose of preventing the ingress of dirt and contamination (col. 7, lines 25-27) while allowing for simple opening.

	Regarding claim 15, Powers discloses removing a cover away from the opening in the house (12 and 13; see figure 5) but does not explicitly state sliding the cover away from the opening. 
	However, Rand teaches a cover (550) sliding away from an opening in an aerosolization device (in order to expose 590; figures 9a 9b).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Patton/Ritsche's method to include sliding a cover away from the opening in the aerosolization device for the purpose of preventing the ingress of dirt and contamination (col. 7, lines 25-27) while allowing for simple opening.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The substantially flat bottom surface is taught by the prior art of Addington as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785